Citation Nr: 0911836	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-29 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of carcinoma of the prostate, status post 
radical retropubic prostatectomy, currently rated as 60 
percent disabling.  

2.  Evaluation of bursitis of the right shoulder, rated as 10 
percent disabling prior to September 24, 2008.  

3.  Evaluation of bursitis of the right shoulder, currently 
rated as 20 percent disabling.  

4.  Evaluation of erectile dysfunction, currently rated as 
non-compensable.  

5.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from January 1964 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The issue of entitlement to service connection for asbestosis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Carcinoma of the prostate, status post radical retropubic 
prostatectomy is manifested by no local recurrence or 
metastasis of prostate cancer.

2.  Prior to September 24, 2004, bursitis of the right 
shoulder was manifested by stiffness, locking and pain on 
motion with flexion limited to 160 degrees, abduction limited 
to 120 degrees, external rotation limited to 70 degrees and 
internal rotation limited to 45 degrees.

3.  After September 24, 2004, bursitis of the right shoulder 
is manifested by stiffness, tenderness and limitation of 
motion with flexion and abduction limited to 110 degrees, 
external rotation limited to 80 degrees and internal rotation 
limited to 50 degrees.  

4.  Erectile dysfunction is manifested by erectile 
dysfunction only; there is no evidence indicating any penile 
deformity. 


CONCLUSIONS OF LAW

1.  Carcinoma of the prostate, status post radical retropubic 
prostatectomy is no more than 60 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7528 (2008).

2.  Prior to September 24, 2004, bursitis of the right 
shoulder was 10 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a Diagnostic Code 5019-5201 (2008).

3.  Bursitis of the right shoulder is currently no more than 
20 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a Diagnostic Code 5019-5201 (2008).

4.  The criteria for a compensable evaluation for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in September 2004.  The letter provided adequate notice with 
respect to the evidence necessary to establish a claim for 
service connection, but it did not provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, the appellant was subsequently provided 
notice pertaining to these latter two elements in March 2006, 
prior to the issuance of a supplemental statement of the case 
(SSOC).  Although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examination was adequate.  The examiner reviewed the history, 
established clinical findings and presented reasons for his 
opinion.  

Regarding the appellant's claims for an increased evaluation, 
the appellant is challenging the disability evaluation 
assigned following the grant of service connection.  In 
Dingess, the U.S. Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, supra. at 490-191.  Thus, VA's duty to notify in 
this case has been satisfied.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

Legal Criteria and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  As will be explained below, the Board concludes 
that, with the exception of the issue of a higher evaluation 
for bursitis of the right shoulder, a uniform evaluation is 
warranted for the issues on appeal.   

Evaluation of carcinoma of the prostate, status post radical 
retropubic prostatectomy, currently rated as 60 percent 
disabling 

The appellant's service-connected carcinoma of the prostate, 
status post radical retropubic prostatectomy, is rated under 
Diagnostic Code 7528.  Pursuant to Diagnostic Code 7528, a 
100 percent evaluation is awarded for malignant neoplasms of 
the genitourinary system.  Following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrences or metastasis, any residuals are rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Diagnostic Code 7528 (Note 1) (2008).  

38 C.F.R. § 4.115a states that voiding dysfunction is rated 
as urine leakage, urinary frequency, or obstructed voiding.  
A 60 percent rating is assigned for disability requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  A 40 
percent rating is assigned for disability requiring the 
wearing of absorbent materials which must be changed two to 
four times per day.  A 20 percent rating is assigned for 
disability requiring the wearing of absorbent materials which 
must be changed less than two times per day. 

The evidence shows that in September 2000 the veteran had a 
pre-operative diagnosis of carcinoma of the prostate.  He had 
a radical retropubic prostatectomy with pelvic node 
dissection.  Frequent urination and urinary burning were 
noted in June 2001.  In the June 2006 VA compensation and 
pension examination, the appellant denied any weight loss or 
lethargy.  He reported urinary incontinence five to six times 
per day with changing of absorbent pads.  Residuals of 
prostate cancer surgery, impotency, and incontinence were 
diagnosed.  

In an August 2007 VA compensation and pension examination, it 
was noted that the appellant had a prostatectomy and 
radiation therapy.  When inquired about any problems or 
residuals, it was noted that the appellant mainly had 
frequency of urine.  Lethargy, generalized weakness and 
tiredness were also noted.  An impression was given of 
residuals of carcinoma of the prostate status post radical 
retropubic prostatectomy.  Complaints of loss of stamina were 
noted.  The examiner opined that it at least as likely as not 
affects physical type of work and less likely affects 
sedentary work.  

Examination in August 2008 noted that the appellant had a 
history of prostate cancer treated eight years ago with an 
open prostatectomy through a lower midline incision as well 
as postoperative radiation.  It was noted that the appellant 
was very active and that his appetite was good.  Weight was 
noted to be generally stable and there were no signs of 
recurrence.  

In a September 2008 VA compensation and pension examination, 
it was noted that appellant tested positive for 
adenocarcinoma in 1999 and that he had surgery for a total 
radical prostatectomy which removed the prostate.  The 
appellant reported daytime urination of every two to three 
hours and nighttime urination times two.  He also complained 
of some incontinence and wearing pads two to four a day.  His 
PSA was noted to be .17 in May 2008.  It was noted that the 
appellant complained of lethargy and weakness.  It was 
further noted that his appetite had decreased but there had 
been no specific weight change.  It was also noted that the 
appellant was being treated for hypertension.  Examination 
showed no costovertebral angle tenderness and normally 
developed male genitalia.  Cancer of the prostate post-
prostatectomy and radiation with urinary incontinence was 
diagnosed.  

After careful review of the record, the Board finds that a 
higher evaluation for carcinoma of the prostate, status post 
radical retropubic prostatectomy, is not warranted.  To 
warrant a higher rating the evidence must show malignant 
neoplasms of the genitourinary system.  Review of the 
evidence shows the appellant was diagnosed with prostate 
cancer in 1999 and had a total radical prostatectomy which 
removed the prostate.  The evidence shows that, since 
surgery, he has suffered some incontinence and wears pads two 
to four a day.  In an August 2007 VA compensation and pension 
examination, it was noted that the appellant mainly had 
frequency of urine.  Lethargy, generalized weakness and 
tiredness were also noted.  Examination in August 2008 noted 
that the appellant has a history of prostate cancer treated 
eight years ago with an open prostatectomy through a lower 
midline incision as well as postoperative radiation and that 
there were no signs of recurrence.  

The evidence shows that there has been no local reoccurrence 
or metastasis of prostate cancer.  With respect to an 
evaluation in excess of 60 percent, as noted above, a 60 
percent rating is the highest available rating allowable for 
voiding dysfunction, whether through urine leakage, 
frequency, or obstructed voiding; hence a higher rating is 
not available under 38 C.F.R. § 4.115a.  Furthermore, the 
Board has considered whether a higher evaluation may be 
available under a related diagnostic code; however it finds 
no other provision applicable.  Regarding renal dysfunction, 
the Board notes that there is no evidence of renal 
dysfunction.  The Board notes that in the August 2007 
examination lethargy, generalized weakness and tiredness were 
noted.  Lethargy and weakness were also noted in the 
September 2008 examination.  However, the Board notes that it 
has not been shown that the appellant has generalized poor 
health characterized by the above, and there no showing of 
renal dysfunction as defined in 38 C.F.R. § 4.115a.  As there 
is no evidence of renal dysfunction, consideration of a 
higher evaluation under this diagnostic code is not 
warranted.

Because the evidence of record does not reflect that the 
appellant's symptomatology warrants an evaluation greater 
than 60 percent disabling, the preponderance of the evidence 
is against the appellant's claim.  The Board finds that no 
higher evaluation can be assigned pursuant to any other 
potentially applicable diagnostic code.  The VA examinations, 
as whole, provide evidence against an evaluation beyond 60 
percent.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).	

Evaluation of bursitis of the right shoulder 

The appellant's bursitis of the right shoulder disability is 
currently rated under Diagnostic Code 5019.  Under Diagnostic 
Code 5019, the disability is rated on limitation of motion of 
the affected part.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5201, the criterion is as follows for a dominant arm: 20 
percent for limitation of the arm at shoulder level; 30 
percent for limitation of the arm midway between the side and 
shoulder level, and 40 percent for limitation to 25 degrees 
from the side.  The Board notes that the appellant is right 
hand dominant.   

For VA rating purposes, the normal ranges of motion of the 
shoulder are flexion or abduction from 0 to 180 degrees and 
external or internal rotation from 0 to 90 degrees.  38 
C.F.R. § 4.71a, Plate I.   

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evidence shows that the appellant reported in October 
1990 that both shoulders were hurting two to three times a 
week, especially the left.  Tendonitis and pain in both 
shoulders was noted.  Slightly limited motion was further 
noted.  X-rays were normal.  Bursitis of the shoulder was 
noted in December 1991.  Complaints of shoulder pain was 
noted in February 1993.  Examination of the shoulders in 
January 2006 showed both shoulders had 170 degrees of humeral 
flexion, external rotation to 60 degrees and internal 
rotation to L4.  Both shoulders had a positive impingement 
sign and positive Hawkin's test.  There was no AC tenderness, 
or evidence of anterior, posterior or inferior instability.  
Impingement syndrome, left and right shoulders was diagnosed.  

In the June 2006 VA compensation and pension examination, the 
appellant reported chronic right shoulder pain described as 
an aching, throbbing sensation that keeps him up and wakes 
him up at night intermittently.  He reported flare ups of 
pain three times per week lasting for one to two hours with a 
pain level of 10/10.  Examination, on repetitive testing, 
showed forward flexion to 160 degrees, abduction to 120 
degrees, external rotation to 70 degrees and internal 
rotation to 45 degrees.  The appellant had reports of pain 
with motion.  Bilateral shoulder degenerative changes worse 
on the right was diagnosed.  It was noted that, per Deluca, 
additional limitation of function due to repetitive use or 
flare ups could not be determined without resorting to mere 
speculation.  

In an August 2007 VA compensation and pension examination, 
the appellant complained of pain in the anterior shoulder, 
off and on.  He described it as a sharp pain with an 
intensity of 4-5/10 with flare ups it goes up to 10/10.  The 
flare ups were noted to occur a couple of times per month.  
He reported that during the flare ups, he had increased pain 
and additional limitation which may last for minutes or 
hours.  Right shoulder stiffness and locking, and feelings 
like dislocation, were noted.  The appellant reported that he 
cannot lift things overhead or anything that needs to use the 
hand.  Examination showed mild tenderness anteriorly and no 
swelling.  Forward flexion was to 160 degrees and abduction 
to 120 degrees.   External rotation was to 70 and internal 
rotation to 60 degrees.  There was no additional limitation 
of motion with repetitive use.  An impression was given of 
bursitis of the right shoulder which effects physical kind of 
activity that requires the use of the right upper extremity 
with pushing or pulling or twisting.  It was noted that the 
appellant was right hand dominant.  

In a September 2008 VA compensation and pension examination, 
the appellant reported difficulty with the shoulder with 
popping sensations, decrease in range of motion and 
stiffness.  He denied swelling but reported sharp pain on a 
level of 5/10 on a daily basis usually with episodes of 
increased sharp pain on a scale of 8/10 on a daily basis off 
and on lasting from minutes to hours.  Examination showed 
tenderness over the anterior portion of the shoulder joint 
with no gross swelling.  There was pain associated with range 
of motion with gravity and against resistance.  Forward 
flexion was 0-110 degrees and abduction 0-110 degrees all 
associated with pain in the anterior portion of the shoulder.  
External rotation was 0-80, internal rotation 0-50 degrees 
and repetitive range of motion times three caused increase in 
pain.  Some fatigue and weakness were noted.  There was no 
lack of endurance or incoordination noted.  The examiner 
noted that regarding Deluca, additional limitation due to 
flare ups cannot be determined without resorting to mere 
speculation.  It was noted that there was no discomfort or 
difficulty with range of motion testing nor effusion, edema, 
erythema, tenderness, palpable deformities, or instability 
found except were noted.  Right shoulder degenerative joint 
disease with stability was diagnosed.  

The appellant seeks an evaluation higher than 10 percent 
disabling for bursitis of the right shoulder prior to 
September 24, 2004.  The evaluation contemplates pathology 
with painful motion.  38 C.F.R. § 4.59 (2008).  In order to 
warrant a higher evaluation, the evidence must approximate 
the functional equivalent of limitation of motion of the 
right arm to the shoulder level.  DeLuca v. Brown, supra.  
Prior to September 24, 2004, at best, the evidence revealed 
bursitis of the right shoulder was manifested by chronic 
right shoulder pain, stiffness, locking and pain on motion 
with flexion limited to 160 degrees, abduction to 120 
degrees, external rotation limited to 70 degrees and internal 
rotation limited to 45 degrees.  

The Board finds that the above evidence is against an 
evaluation higher than 10 percent disabling during this time 
frame.  In this regard, the Board notes that the evidence 
shows that the functional equivalent of abduction or forward 
flexion functional motion was greater than shoulder level.  
The Board must consider any additional limitation on function 
due to fatigability, incoordination, weakness, and pain due 
to repetitive use.  DeLuca v. Brown, supra.  The June 2006 
examiner noted that per Deluca, additional limitation of 
function due to repetitive use or flare ups could not be 
determined without resorting to mere speculation.  However, 
the Board notes that it was noted in the June 2006 
examination that the appellant was able to perform all 
activities of daily living.  Although the appellant has pain 
with motion, it appears that his functional use is better 
than the functional equivalent of limitation of motion of the 
arm to shoulder level.  DeLuca v. Brown, supra.  See also 38 
C.F.R. §§ 4.40, 4.45 (2008).  As such, the veteran is not 
entitled to an evaluation in excess of 10 percent disabling 
for bursitis of the right shoulder prior to September 24, 
2004.

The appellant also seeks an evaluation higher than 20 percent 
disabling for bursitis of the right shoulder after September 
24, 2004.  The evidence shows that in the September 2008 VA 
compensation and pension examination, the appellant reported 
difficulty with the shoulder with popping sensations, 
decrease in range of motion and stiffness.  Examination 
showed pain associated with range of motion with gravity and 
against resistance, forward flexion was 0-110 degrees and 
abduction 0-110 degrees all associated with pain in the 
anterior portion of the shoulder.  External rotation was 0-
80, internal rotation 0-50 degrees and repetitive range of 
motion times three caused increase in pain.  

The current 20 percent evaluation contemplates limitation of 
motion to shoulder level.  In order to warrant a higher 
evaluation, there must be the functional equivalent of motion 
limited midway between side and shoulder level due to such 
factors as pain, pain on motion, fatigability, 
incoordination, and lack of endurance.  See DeLuca v. Brown, 
supra.  The evidence does not establish that the appellant's 
functional use is limited to midway between side and shoulder 
level.  Indeed, the appellant demonstrated flexion and 
abduction to 110 degrees.  Although some fatigue and weakness 
was noted, there was no lack of endurance or incoordination 
noted.  As noted, the normal ranges of motion of the shoulder 
are flexion or abduction from 0 to 180 degrees and external 
or internal rotation from 0 to 90 degrees.  38 C.F.R. § 
4.71a, Plate I.  Therefore, even taking into account the 
veteran's complaints of pain on motion, an evaluation in 
excess of 20 percent is not warranted under Diagnostic Code 
5201.  Stated differently, the appellant's remaining 
functional use is better than limitation midway between side 
and shoulder level.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, supra.

In reaching this determination, the Board has considered all 
evidence, to include the appellant's statements/testimony.  
However, his statements regarding functional impairment are 
non-specific and do not establish limitation of motion of 
function significantly below shoulder level.  We conclude 
that the more probative evidence consists of the observations 
of the skilled examiners.  

Additionally, there is no evidence of ankylosis of the 
scapulohumeral articulation; malunion, nonunion or recurrent 
dislocation of the humerus; or malunion, nonunion, or 
dislocation of the clavicle.  Therefore, his disability 
cannot be evaluated under any other Diagnostic Code.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2008).

In conclusion, there is no support for an evaluation in 
excess of 10 percent disabling for bursitis of the right 
shoulder before September 24, 2004.  The evidence is against 
an evaluation in excess of 20 percent disabling for the 
appellant's bursitis of the right shoulder disability after 
September 24, 2004.  As the evidence preponderates against 
the claim of entitlement to a higher evaluation for bursitis 
of the right shoulder, the benefit-of- the-doubt doctrine is 
inapplicable, and the claim must be denied.  Gilbert v. 
Derwinski, supra.

Evaluation of erectile dysfunction, currently rated as non-
compensable

The appellant's erectile dysfunction disability is rated 
noncompensable under the criteria of 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2008).  Diagnostic Code 7522 provides 
that deformity of the penis with loss of erectile power is 
rated 20 percent disabling, and the adjudicator is to review 
for entitlement to special monthly compensation under 38 
C.F.R. § 3.350.  38 C.F.R. §  4.115b.  In every instance 
where the schedule does not provide a zero percent rating for 
a diagnostic code, a zero percent rating shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.

Here, the evidence shows that erectile dysfunction was noted 
in 2000.  In May 2001, positive for erectile impotence that 
has gradually become more of a problem since his surgery was 
noted.  Erectile dysfunction was noted in April 2004.  In the 
June 2006 VA compensation and pension examination, the 
appellant reported impotency occurring after his surgery in 
September 1999.  The genitals were noted to be within normal 
limits.  In an August 2007 VA compensation and pension 
examination, erectile dysfunction since 1997 was noted.  
Vaginal penetration with medication possible was noted.  
Examination showed normal inspection and palpation of the 
scrotum and penis.  In a September 2008 VA compensation and 
pension examination, erectile dysfunction onset 1993-1994 was 
noted.  It was noted that the appellant was on medication and 
able to have vaginal penetration and ejaculation.  The 
appellant denied any penile deformity.  Erectile dysfunction 
not directly related to cancer of the prostate was diagnosed.  

In light of the above, the Board finds against a higher 
evaluation for erectile dysfunction.  The evidence reveals no 
deformity of the penis.  The Board cannot conclude there is a 
deformity when the medical examination conducted in August 
2007 revealed normal penis and in the September 2008 
examination the appellant denied penile deformity.  In sum, 
the only symptom attributable to the service- connected 
erectile dysfunction is simply the erectile dysfunction.  
This alone without related deformity of the penis is 
insufficient for the granting of a compensable evaluation 
under Diagnostic Code 7522.  As the appellant does not meet 
the minimal criteria for a compensable evaluation under this 
provision, a noncompensable evaluation is assigned.  38 
C.F.R. § 4.31. 

The record does establish that the appellant has been awarded 
special monthly compensation at the "(K)" rate on account 
of loss of use of a creative organ.  

Extraschedular consideration

Finally, the evidence does not reflect that the disabilities 
at issue have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Although it 
was noted in the September 2008 examination that bed rest was 
recommended with in the last 12 months and that the appellant 
was incapacitated from September 18, 2008 until that time 
(September 24, 2008), it does not appear that frequent 
periods of hospitalization was necessitated.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2008) is not warranted.


ORDER

An evaluation higher than 60 percent disabling for carcinoma 
of the prostate, status post radical retropubic 
prostatectomy, is denied.  

An evaluation higher than 10 percent disabling for bursitis 
of the right shoulder prior to September 24, 2008 is denied.  

An evaluation higher than 20 percent disabling for bursitis 
of the right shoulder after September 24, 2008 is denied.  

A compensable evaluation for erectile dysfunction is denied.  


REMAND

The veteran has appealed the denial of service connection for 
asbestosis.  Service treatment records are negative for any 
lung treatment, complaints or diagnoses.  The separation 
examination in September 1966 revealed that the appellant's 
lungs were normal.  At that time, the appellant denied a 
history of shortness of breath, chronic cough and pain or 
pressure in the chest.  

A November 1994 examination showed primary s, secondary t 
sized opacities involving four lower lung fields, profusion 
1/0.  Consistent with asbestosis was noted.  

Examinations in October 2004, August 2005 and December 2005 
noted lungs within normal limits.  A history of asbestosis 
was noted.  Examination in September 2006 and April 2007 
noted no chest pain or shortness of breath and lungs within 
normal limits.  An assessment of asbestosis was noted.  

In an August 2007 VA compensation and pension examination, it 
was noted that the appellant reported being told he had 
asbestosis by a private physician in 1995 or 1996 but he 
denied any further testing.  The appellant complained of 
breathing differently, especially with inhalation.  He also 
reported that he gets a cough with phlegm with slightly 
discolored mucous.  The examiner noted that his chest x-rays 
in April 2007 reported no acute changes.  The examiner noted 
that there was no diagnosis of asbestosis in the computer in 
the active problems and it is less likely as not that it 
affects physical or sedentary type of activity.   

Examination in August 2008 revealed no cough, chest pain or 
shortness of breath.  Breath sounds clear in all fields was 
noted.  In a September 2008 VA compensation and pension 
examination, the appellant reported being diagnosed with 
asbestosis. 

The appellant has maintained that while in service he was a 
communication operator and worked in a motor pool, and that 
he was exposed to asbestos through daily activities of 
performing maintenance.  He reported that he was an 
infrequent smoker and that he cannot think of any other way 
that he could have been exposed except through the motor pool 
and chemical hazards that were there.  He reported that he 
was having trouble with his breathing right after service 
even though he was not diagnosed with asbestosis until much 
later.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
The Board finds that a VA opinion is necessary to decide the 
veteran's claim for service connection for asbestosis.  It 
appears that a November 1994 examination showed primary s, 
secondary t sized opacities involving four lower lung fields, 
profusion 1/0.  An impression was given of consistent with 
asbestosis at that time.  In the August 2007 VA compensation 
and pension examination, the VA examiner noted there was no 
diagnosis of asbestosis in the computer in the active 
problems and it is less likely as not that it affects 
physical or sedentary type of activity.  The Board notes that 
examination results consistent with asbestosis were noted in 
November 1994 and a history of asbestosis was shown dating 
back to October 2004.  In light of the above, the Board finds 
that a VA examination and opinion is necessary to determine 
if the appellant has asbestosis and, if so, whether any 
currently shown disability is related to service.  

Accordingly, the case is REMANDED for the following action:

The veteran should be afforded an adequate 
VA examination to determine the existence 
of asbestosis and the onset.  Upon review 
of the entire claims folder, the examiner 
should specifically determine whether the 
appellant has asbestosis and should 
provide an opinion regarding whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
such disability is related to service.  If 
the prior diagnoses are not justified, the 
examiner should explain. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


